DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (Pub. No.: US 2017/0101761 A1).
Regarding claim 1, Wu discloses a shovel comprising: 
 	a lower traveling body (1, FIG. 1); 
 	an upper turning body mounted on the lower traveling body (3, FIG. 1); 
 	an excavation attachment attached to the upper turning body (6, FIG. 1); 
 	a posture detecting device configured to detect a posture of the excavation attachment (Similarly, orientation detecting device for detecting orientation of the excavation attachment, See Abstract); 
 	an instability detecting device configured to detect information on instability of the upper turning body due to an excavation load (Pressure in rod of hydraulic chamber of arm cylinder, FIG. 8); and 
 	a processor configured to correct the posture of the excavation attachment, wherein the processor is configured to open an arm or a bucket of the excavation attachment in response to determining, based on outputs of the posture detecting device and the instability detecting device, that the excavation load during deep excavation is more than or equal to a predetermined value (¶ 61 and S15, FIG. 11). 

Regarding claim 9. Wu discloses a shovel comprising: 
 	a lower traveling body (1, FIG. 1); 
 	an upper turning body mounted on the lower traveling body (3, FIG. 1); 
 	an excavation attachment attached to the upper turning body (6, FIG. 1); 
 	a posture detecting device configured to detect a posture of the excavation attachment (Similarly, orientation detecting device for detecting orientation of the excavation attachment, See Abstract); 
 	an instability detecting device configured to detect information on instability of the upper turning body due to an excavation load (Pressure in rod of hydraulic chamber of arm cylinder, FIG. 8 and S12, FIG. 11); and 
 	a processor configured to correct the posture of the excavation attachment, wherein the processor is configured to calculate the excavation load based on outputs of the posture detecting device and the instability detecting device, and control an arm or a bucket of the excavation attachment in response to determining that the excavation load during deep excavation is more than or equal to a predetermined value (¶ 61 and S15, FIG. 11).

Allowable Subject Matter
Claims 2 – 8 and 10 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J LEE/Primary Examiner, Art Unit 3663